M.V. McDaniels was tried and convicted in the United States Court of the Northern District of the Indian Territory for the crime of introducing intoxicating liquors into the Indian Territory, and was sentenced to pay a fine of $5 and be imprisoned for 30 days in the federal jail. He appealed to the United States Court of Appeals for the Indian Territory, where said cause was pending when Oklahoma was admitted as a state. The cause was then transferred to the Supreme Court of Oklahoma, and was by the Supreme Court transferred to the Criminal Court of Appeals.
The original and appellate jurisdiction vested in the United States courts for this class of offenses is exclusive of the state courts. The Criminal Court of Appeals of Oklahoma had no *Page 588 
appellate jurisdiction of the offense for which appellant was convicted.
We therefore order that said cause be stricken from the docket.